Citation Nr: 0115479	
Decision Date: 06/05/01    Archive Date: 06/13/01

DOCKET NO.  00-20 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois

THE ISSUES

1.  Entitlement to an increased rating for degenerative 
changes of the left os calcis, currently rated as 10 percent 
disabling.

2.  Entitlement to an increased rating for a chronic fungus 
infection, currently rated as 10 percent disabling.

3.  Whether there is new and material evidence to reopen the 
claim for entitlement to service connection for a low back 
disability, to include consideration as secondary to the 
veteran's service-connected left os calcis.  


REPRESENTATION

Appellant represented by:	Frederick L. Proctor


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel
INTRODUCTION

The veteran had active military service from September 1953 
to September 1956, and from July 1961 to July 1965. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the veteran's claim seeking 
entitlement to increased ratings from 10 percent for 
degenerative changes of the left os calcis and a chronic 
fungus infection as well as for service connection for a low 
back disability as secondary to the veteran's left os calcis.

Although the veteran initially indicated that he wished to 
have a Board hearing, in August 2000, the veteran confirmed 
that he wished to cancel his previously requested Travel 
Board hearing.  

Although the veteran indicated in August 2000 that he 
intended to name the Disabled American Veterans as his new 
representative, the veteran never submitted a signed VA Form 
21-22 pursuant to 38 C.F.R. § 20.602.  Accordingly, the 
private attorney, Frederick L. Proctor, is still recognized 
as the veteran's representative.  

By decision dated October 1976, the Board denied the 
veteran's claim for service connection for a back disorder.  
This was the last final decision regarding this matter.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  The veteran receives medication and creams for tinea 
pedis, tinea manum, and tinea corpora at the VA Medical 
Center.  

3.  The veteran does not have exudation or itching constant, 
extensive lesions, or marked disfigurement.  

4.  The veteran's service-connected left foot disability is 
manifested by pain on movement; producing no more than 
moderate impairment.

5.  A Board decision in October 1976 denied the veteran's 
claim of entitlement to service connection for a back 
disorder.

6.  Evidence submitted subsequent to the October 1976 Board 
denial of service connection for a back disorder bears 
directly and substantially upon the specific matter under 
consideration, is not cumulative or redundant, and in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
low back disability.


CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for a chronic fungus 
infection is not warranted. 38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, and 4.118, 
Diagnostic Code 7806 (2000).

2.  The schedular criteria for an evaluation in excess of 10 
percent for degenerative changes of the left os calcis have 
not been met. 38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40 and Part 4, Code 5284 
(2000).

3.  The Board's October 1976 decision which denied service 
connection for a low back disability is final. 38 U.S.C.A. § 
7104 (West 1991); 38 C.F.R. 38 U.S.C.A. §§ 3.104(a), 20.302 
(2000).

4.  New and material evidence sufficient to reopen the 
veteran's claim for service connection for a low back 
disability has been submitted. 38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records show that at the veteran's induction 
examination in September 1953, his spine was normal.  The 
veteran was seen in December 1955 after falling from a second 
deck and injuring the plantar aspect of his feet and sacral 
region.  Examination showed that there was slight tenderness 
over the inferior aspect of the sacrum and coccyx.  The 
veteran's spine was evaluated as normal in September 1956 and 
July 1961.  In January 1962, the veteran was seen complaining 
of pain in his lumbar area for a period of 3 days.  In March 
1965, the veteran was seen for pain in his lower back for 2 
years.  He described falling out of a 2nd floor window in 
1955.  The veteran had moderate tenderness at L-S and had 
slight muscle spasm.  A bedboard, exercise, hot baths, and 
Darvon were prescribed.  An examination in July 1965 showed 
that the veteran's spine was normal.  

In a February 1972 statement, Dr. B. B. wrote that x-rays 
indicated that the veteran was born with spondylolisthesis of 
4 vertebrae, and that the veteran's fall in the Marine Corps 
may have had something to do with his starting to have 
trouble.  

In the veteran's July 1974 claim, he asserted that his 
condition was severely aggravated during service.  

The veteran underwent a VA examination in July 1975.  
Diagnosis was history of injury to the low back, with slight 
limitation of lumbar motion and symptomatic residuals, with 
x-rays showing congenital anomaly.  

In an October 1975 letter, Dr. R. B. wrote that the fall of 
25 feet in service aggravated the veteran's preexisting 
condition and caused him to have chronic back pain.  

In the veteran's November 1975 substantive appeal, he 
described the injury to his back in December 1955.  He stated 
that he did not complain about the pain because he did not 
want to be called a goldbricker, and he was afraid that any 
complaints would go down on his record and lessen his chances 
for employment at a later time.  

In an October 1976 decision, the Board denied the veteran's 
claim for service connection for a back disorder.  The Board 
determined that a back disorder was not incurred in or 
aggravated in active service.  Evidence submitted subsequent 
to this decision is summarized below:

At a November 1978 VA examination, the veteran asserted that 
he was unable to continue work because of back spasm which 
started in July 1977.  He was diagnosed with back pain of 
unknown origin.  

Copies of VA treatment records were submitted from 1993 to 
1996, which show that the veteran received treatment for 
tinea pedis, tinea manum, and tinea corpora, to include 
medication and creams, during this time.  

The veteran underwent a VA examination for his feet in July 
1997.  He stated that the left heel was painful about 80 
percent of the time, and the right heel less so.  He stated 
that if he walked more than 10-15 minutes, the pain started 
increasing in both heels, but particularly the left one, and 
he started getting pain in his low back.  He stated that 
standing around seemed to do the same thing after 10-15 
minutes.  He stated that if he kept walking along, that he 
generally was not limited in how far he could walk, but that 
it just got more painful as he walked.  He stated that going 
down steps sometimes was a problem, but going up steps did 
not seem to bother it.  

Examination showed that the veteran ambulated with a  slight 
but variable gait, sparing the left lower extremity.  The 
feet grossly appeared normal.  Skin was in good condition.  
The nails were in good condition.  The skin was warm and 
moist to touch.  On palpation, the veteran spoke of 
tenderness on the sole of the calcaneus.  There was no other 
tenderness along the feet  On the right, a lot of pressure 
had to be applied to get the tendon to respond, but only a 
moderate amount of pressure had to be applied to the left.  
There was a mild weakening of the longitudinal arch on the 
right with early pronation of the right foot as the veteran 
ambulated.  He tended to stand with more pressure on the 
right foot than the left.  Mobility of the feet were 
essentially normal.  Range of motion of the toes was normal, 
as was strength.  Ankle pulses were intact.  Diagnoses were 
bilateral calcaneal spurs and pes planus of the right foot.  

The veteran underwent a VA examination for his skin in July 
1997.  The veteran stated that his rash still bothered him 
off and on.  He stated that he had been getting care from the 
dermatology clinic for quite some time.  Examination did not 
show any dermatitis of any type anywhere.  Diagnoses were 
history of tinea manus, tinea pedis, and tinea corporis, with 
no lesions found on the date of examination.  

The veteran underwent a VA examination for his back in July 
1997.  The veteran stated that while running physical 
training he started getting more and more pain in his feet, 
which went up into his back.  He stated that this bothered 
him more and more, so he finally took a discharge later in 
1965.  He stated that in 1972, he was raking leaves one day, 
Diagnoses were spondylolisthesis L5 on S1, and chronic 
postural strain.  

A VA x-ray of the feet from July 1997 showed that the bony 
structure was intact without acute abnormality.  Bilateral 
calcaneal spurs were present, and the soft tissue was not 
remarkable.  Impression was that there was not acute 
abnormality.  

In a May 1998 statement, the veteran described his back 
problem.

In May 1998, the veteran's wife described the veteran's back 
problem.

Treatment records from Burham City Hospital for the period in 
1959 and 1971 were received in June 1998.  An x-ray of the 
lumbo-sacral spine from February 1959 showed four lumbar 
vertebrae and bilateral spondylolysis at the L-4 level.  In 
November 1971, the veteran was seen with severe muscle spasm 
of the back.  Examination showed that the veteran was unable 
to move, and that any movement of the back caused 
excruciating pain.  

The veteran underwent a VA examination for his feet in 
September 1998.  The examiner noted to review the examination 
of July 1997 for past history.  The veteran stated that he 
was not having any change to his feet, and had not had any 
further trauma to them of any sort.  He stated that the left 
heel would hurt some.  He stated that sometimes even when he 
was not walking, and was just sitting there, he would get 
sharp jabs of pain in his left heel, lasting a few seconds, 
and then maybe returning again in 15-20 minutes.  He stated 
that this might go on for an hour or so.  He stated that when 
he walked he got some aching on the bottom of the left heel 
and also on the bottom of the left heel and on the outside of 
the left ankle.  He stated that this was a little bit 
inconsistent, but that as far as he had to walk, it kind of 
varied.  The examiner noted that the weather seemed to play a 
part in the discomfort there.  

Examination showed skin and nails to be in condition on the 
feet with history of dermatophytosis.  No evidence of that 
was found at the examination.  The right longitudinal arch 
was somewhat weakened, and the left was fully intact.  There 
was no tenderness on the right foot to palpation.  Mobility 
was essentially normal.  On the left heel, the veteran 
reported tenderness to palpation on the sole of the foot over 
the calcaneus.  On checks for inversion and eversion, the 
veteran complained of discomfort on the lateral aspect of the 
left ankle.  The veteran could stand on his heels, toes, 
medial and lateral aspects of the feet.  He complained of 
discomfort in the left ankle when standing on the medial and 
lateral aspects.  Diagnosis was mild calcaneus spurs and mild 
pes planus on the right.  

The veteran underwent a VA examination for his skin in 
September 1998.  The veteran stated that he used to have 
rashes on his feet and hands, but now just had it a little 
bit on his right hand now and again.  He stated that he had 
not had any rashes recently.  The examiner reviewed the 
veteran's last dermatology appointment, where the examiner 
felt that the veteran's dermatophytosis was not evidence but 
that there was some evidence of psoriasis on the hands, and 
gave Dovonex cream.  The veteran stated that he continued to 
use the cream.  Examination showed that there was no 
activity, so the examiner stated that it was difficult to 
know whether the veteran had had some psoriasis or 
dermatophytosis.  The examiner noted that the history was 
both.  The examiner stated that he scanned the rest of the 
trunk and the extremities, and did not find any evidence of 
any dermatological conditions.  Diagnosis was essentially 
normal skin examination with history of dermatophytosis, and 
possible psoriasis, not evident at the time of examination.  
The examiner stated that he had reviewed the veteran's 
records.

The veteran underwent a VA examination for his spine in 
September 1998.  The examiner stated that he had reviewed the 
veteran's records.  Examination showed that the veteran was 
ambulating with a cane in the right hand, and he had a slight 
limp favoring the left side.  Diagnosis was degenerative 
changes of the lumbar spine with spondylolisthesis, L5-S1.  

A VA MRI of the low back was submitted from December 1998.  
Impression was Grade 1 spondylolisthesis of L5 on S1, 
appearing to be secondary to bilateral pars intra-articularis 
defects.  

In January 1999, a VA osteopath wrote that the veteran's 
degenerative process had been ongoing with the veteran for a 
number of years, with documented medical care being sought.  


Laws and regulations regarding increased ratings

The veteran claims that he is entitled to increased ratings 
from 10 percent for degenerative changes of the left os 
calcis, and a chronic fungus infection.  The veteran has been 
informed of the evidence necessary to substantiate his claim 
and provided an opportunity to submit such evidence.  
Moreover, VA has conducted reasonable efforts to assist him 
in obtaining evidence necessary to substantiate his claim.  
The veteran was examined by the VA in connection with his 
claims.  Finally, the veteran has not identified any 
additional, relevant evidence that has not been requested or 
obtained.  Thus, although the RO has not had the opportunity 
to review the increased rating claims under the Veterans 
Claims Assistance Act of 2000, Pub. L. 106-475 (to be 
codified at 38 U.S.C. § 5103A) (VCAA), the claims have been 
extensively developed and there is no reasonable possibility 
that further development would aid in substantiating the 
claims.  Therefroe, a remand for additional development is 
not necessary.  

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practicably 
be determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155 (West 1991).  Although the regulations 
require that, in evaluating a given disability, that 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2 (2000), where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2000).


Entitlement to an increased rating for a chronic fungus 
infection, currently rated as 10 percent disabling.

The veteran's skin disability is rated under Diagnostic Code 
7813, for dermatophytosis.  Instructions at the end of the 
section for skin disabilities instruct to rate codes 7807 
through 7819 as for eczema, dependent upon location, extent, 
and repugnant or otherwise disabling character of 
manifestations.  

Diagnostic Code 7806 for eczema instructs that with 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant, then a 
50 percent rating is assigned.  When there is exudation or 
itching constant, extensive lesions, or marked disfigurement, 
then a 30 percent rating is assigned.  When there is 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area, then a 10 percent rating is 
assigned.  With slight, if any, exfoliation, exudation, or 
itching, if on a nonexposed surface or small area, then a 
noncompensable rating is assigned.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2000).  

The veteran asserts that he is entitled to a higher rating 
for a chronic fungus infection.  In order to be entitled to a 
30 percent rating, the evidence must show exudation or 
itching constant, extensive lesions, or marked disfigurement.  
As will be described below, the evidence does not support an 
increased rating to 30 percent.  

Although the evidence shows that the veteran has been 
receiving medications and creams for his skin condition at 
the VA Medical Center, at the veteran's July 1997 
dermatological examination, examination did not show any 
dermatitis of any type anywhere.  Similarly, at the veteran's 
September 1998 VA examination, diagnosis was essentially 
normal skin examination with history of dermatophytosis, and 
possible psoriasis, which was not evident at the time of the 
examination.

In summary, in light of the veteran's two essentially normal 
VA examinations, the evidence does not show exudation or 
itching constant, extensive lesions, or marked disfigurement 
to warrant an increased rating to 30 percent.  There is not 
an approximate balance of positive and negative evidence 
regarding the issue on appeal, so as to warrant application 
of the doctrine of benefit of doubt.   38 U.S.C.A. §§ 1155 
(West 1991); 38 C.F.R. Part 4, §§ 4.118, Diagnostic Code 7806 
(2000).  


Entitlement to an increased rating for degenerative changes 
of the left os calcis, currently rated as 10 percent 
disabling.

Where the particular disability for which the veteran has 
been service connected is not listed, it may be rated by 
analogy to a closely related disease in which not only the 
functions affected, but also the anatomical location and 
symptomatology are closely analogous. See 38 C.F.R. §§ 4.20, 
4.27. See also Lendenmann v. Principi, 3 Vet. App. 345, 349- 
350 (1992); Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  In this case, the veteran's degenerative changes of 
the left os calcis has been rated, by analogy, under 38 
C.F.R. § 4.71a, Diagnostic Code 5284, which evaluates the 
severity of general foot injuries which are not specifically 
covered by other diagnostic codes. 

Under Diagnostic Code 5284, a 10 percent rating is warranted 
when the evidence indicates that the claimant suffers from a 
foot injury which is moderate.  A 20 percent rating is 
warranted when the evidence indicates the claimant suffers 
from a foot injury which is moderately severe.  A 30 percent 
rating is warranted when the evidence indicates the claimant 
suffers from a foot injury which is severe in degree.  In 
addition, the actual loss of use of the foot warrants a 40 
percent disability. See 38 C.F.R. § 4.71a, Diagnostic Codes 
5284 (1998). 

The United States Court of Veterans Appeals (Court) has held 
that consideration of a rating exceeding that permissible 
under the Rating Schedule may be assigned pursuant to 
38 C.F.R. § 4.40, 4.45 based on a greater limitation of 
motion or weakness due to pain on use, including flare-ups.  
DeLuca v. Brown, 8 Vet.App. 202 (1995).

The VA Office of the General Counsel issued a recent opinion 
wherein it was determined that Diagnostic Code 5284 for other 
foot injuries may involve limitation of motion and therefore 
require consideration under sections 38 C.F.R. § 4.40 and 
4.45.  See VAOPGCPREC 09-98 (August 14, 1998).

The veteran's degenerative changes of the left os calcis has 
been rated as 10 percent disabling under Diagnostic Code 
5284.  Therefore, the question that must be answered to 
properly rate the veteran is whether he suffers from a 
moderate foot injury or a moderately severe foot injury.  If 
he suffers from a moderately severe foot injury, he would 
warrant an increased rating to 20 percent.  However, as will 
be described below, the evidence shows that the veteran's 
foot disability is moderate.

At the veteran's July 1997 VA examination for his feet, he 
was diagnosed with calcaneal spurs of his left foot, and at 
his September 1998 VA examination, he was diagnosed with mild 
calcaneus spurs.  A VA x-ray report from July 1997 noted 
calcaneal spurs, but indicated there was no acute 
abnormality.  The evidence shows that the veteran has pain of 
his left foot.  At his September 1998 VA examination, he 
reported tenderness to palpation on the sole of the foot over 
the calcaneus.  At his July 1997 VA examination, he reported 
that his left heel was painful about 80 percent of the time.  

While the veteran has complaints of pain of his left heel, 
the veteran has not objectively exhibited any left foot 
swelling, and there is no evidence of weakness and/or 
incoordination.  At the veteran's most recent VA examination 
in September 1998, he was diagnosed only with mild calcaneus 
spurs, and the VA x-ray report from July 1997 noted that 
there was no acute abnormality.  Also, regarding the pain in 
the veteran's left heel, he stated at his July 1997 VA 
examination that he was generally not limited in how far he 
could walk.  

In sum, the evidence as a whole demonstrates the veteran's 
left foot disorder produces no more than moderate disability 
and, as such, is ratable at no more than 10 percent under 
Diagnostic Code 5284.  The veteran's complaints of pain, 
including his complaints of pain during flare-ups, have been 
considered.  See Deluca v. Brown, 8 Vet. App. 202 (1995).  
However, as the veteran's left foot is not objectively shown 
to result in moderately severe functional impairment, 
including impairment attributable to pain on use, an 
increased rating for degenerative changes of the left os 
calcis under 38 C.F.R. §§ 4.40, 4.45 is not warranted.

As the disability picture does not more nearly approximate 
the criteria required for assignment of the next higher 
rating of 20 percent, a rating in excess of 10 percent for 
the veteran's left foot disability is not warranted. 38 
C.F.R. §4.7 (2000).  There is not an approximate balance of 
positive and negative evidence regarding the issue on appeal, 
so as to warrant application of the doctrine of benefit of 
doubt.   38 U.S.C.A. §§ 1155 (West 1991); 38 C.F.R. Part 4, 
§§ 4.118, Diagnostic Code 7806 (2000).  

In reaching the above determinations regarding the veteran's 
chronic fungus infection, and left foot disability, 
consideration has been given to the provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they were raised by the 
veteran, as required by Schafrath v. Derwinski, 
1 Vet.App. 589 (1991).  Specifically, the RO ordered special 
VA examinations to determine the severity of the veteran's 
skin and left foot conditions.  The record is complete with 
records of prior medical history and rating decisions.  
Therefore, the RO and the Board have considered all the 
provisions of Parts 3 and 4 that would reasonably apply in 
this case.  

The veteran's disabilities are not so unusual or exceptional 
as to render impractical the application of the regular 
schedular standards. 38 C.F.R. § 3.321(b)(1).  In this 
regard, the veteran's skin and left foot disorders have not 
necessitated frequent periods of hospitalization and there is 
no objective evidence that it resulted in marked interference 
with his employment.


Whether the veteran has submitted new and material evidence 
in order to reopen a claim of service connection for a low 
back disability.

Under 38 C.F.R. § 3.156 (a) (2000), new and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

There is no requirement, however, that in order to reopen a 
claim, that the new evidence, when viewed in the context of 
all the evidence, both new and old, creates a reasonable 
possibility that the outcome of the case on the merits would 
be changed.  Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998) 
(expressly rejecting the standard for determining whether new 
and material evidence had been submitting sufficient to 
reopen a claim set forth in Colvin v. Derwinski, 1 Vet. App. 
171 (1991)).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

In light of Hodge, in Elkins v. West, 12 Vet. App. 209 (1999) 
(en banc), and in Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), the Court set forth a three-part test for the 
adjudication of previously denied claims to which finality 
had attached.  Under the new Elkins test, the Secretary must 
first determine whether the veteran has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally decided claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim the Secretary must 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well grounded, the Secretary may then 
proceed to evaluate the merits of the claim, but only after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  Elkins at 218-219; Winters at 206.  It 
is noted that under recent legislation, the requirement under 
38 U.S.C.A. § 5107 that a well-grounded claim be submitted 
before VA is required to assist the claimant is no longer 
required.  Veterans Claims Assistance Act of 2000, Publ. L. 
No. 106-475, § 3 (a), 114 Stat. 2096, ___ (2000) (to be 
codified at 38 U.S.C. § 5103A).

By decision dated October 1976, the Board denied service 
connection for a back disorder.  Under applicable law and VA 
regulations, that decision is final, and the veteran's claim 
may not be reopened and reviewed unless new and material 
evidence is submitted by or on behalf of the veteran. 38 
U.S.C.A. § § 5108, 7104; 38 C.F.R. §§ 3.104 (a), 3.156 
(2000).  

New and material evidence has been submitted for the purpose 
of reopening the veteran's claim for entitlement to service 
connection for a low back disability.  The veteran was denied 
entitlement to service connection for a back disorder in 
October 1976.  The Board denied the veteran's claim because 
although the veteran was seen on 3 occasions for back pain in 
his second period of service, the examination at separation 
in 1965 was negative for any back pathology.

Since that time, medical records from Burnham City Hospital 
were submitted.  They show that in 1959 (before the veteran's 
second period of service), he was diagnosed with bilateral 
spondylosis at the L-4 level.  They further show that in 
1971, he was seen for severe muscle spasm of the back.  These 
medical reports are new in that they are not merely 
cumulative of other evidence of record.  

The medical records from Burnham City Hospital are also 
material to the veteran's claim.  Specifically, they show 
that the veteran was diagnosed with a low back disorder 
(bilateral spondylosis at the L-4 level) in between his two 
periods of service.  The newly received evidence is of such 
significance that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, the claim is 
reopened, and the veteran's claim must be considered in light 
of all the evidence, both old and new.  


ORDER

Entitlement to an increased rating for a chronic fungus 
infection from 10 percent is denied.

Entitlement to an increased rating for degenerative changes 
of the left os calcis from 10 percent is denied.  

New and material evidence having been submitted to reopen the 
claim of service connection for a low back disability, the 
claim is reopened.

 REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

As noted in the discussion above, the veteran's claim for 
service connection for a right hip disability was reopened on 
the basis that new and material evidence had been submitted 
pursuant to Elkins and Winters.  The next step is to address 
the question of whether service connection is warranted.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Accordingly, 
the second part of the three-part test set forth by the Court 
in Elkins (determination as to whether the veteran has 
submitted a well-grounded claim pursuant to 38 U.S.C.A. 
§ 5107 (a)), is no longer for application.

However, because of the change in the law brought about by 
the Veterans Claims Assistance Act of 2000, a remand in this 
case is required for compliance with the notice and duty to 
assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

The VA's duty to assist requires that the veteran be afforded 
a VA examination with respect to his disability, which should 
take into account the records of the veteran's prior medical 
history, and includes an opinion as to the etiology of his 
disability before a decision concerning his appeal can be 
made.  See Pond v. West, 12 Vet. App. 341, 346 (1999); Moore 
v. Derwinski, 1 Vet. App. 401, 405 (1991).

The veteran contends that he aggravated a pre-existing low 
back disorder when he fell from a 2nd story deck in December 
1955.  In the alternative, the veteran claims that his low 
back disorder is secondary to his service-connected left os 
calcis.  

The veteran was seen in service in December 1955 after 
falling and injuring the plantar aspect of his feet and 
sacral region.  Examination showed that there was slight 
tenderness over the inferior aspect of the sacrum and coccyx.  
An x-ray of the lumbo-sacral spine from February 1959, which 
was taken between the veteran's two periods of service, from 
the Burnham City Hospital showed four lumbar vertebrae and 
bilateral spondylolysis at the L-4 level.  The veteran was 
also seen for pain in his low back during his second period 
of service in January 1962 and March 1965.  

Although the veteran was afforded a VA examination in 
September 1998 where he was diagnosed with degenerative 
changes of the lumbar spine with spondylolisthesis at L5-S1, 
in light of the need to remand for compliance with the VCAA, 
the veteran should be afforded a VA examination that 
discusses the nature and etiology of all low back disorders.  

Accordingly, the veteran should be afforded a VA examination 
to determine whether any low back disorders were incurred or 
aggravated in service, or in the alternative, whether any low 
back disorder is  related to the veteran's service-connected 
left os calcis, or whether the veteran's left os calcis 
disability aggravated the veteran's claimed low back 
disorder(s). See Allen v. Brown, 7 Vet. App. 439 (1995).

Accordingly, the case is REMANDED for the actions listed 
below.  

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions. 

2.  The RO should obtain and associate 
with the claims folder all relevant 
private and VA treatment records 
regarding the veteran's low back that 
have not already been associated with the 
claims folder.  

3.  The veteran should be scheduled for a 
VA examination for his low back.  The 
examiner must thoroughly review the 
claims folder in conjunction with 
evaluating the veteran.  The examiner 
should specifically answer the following 
questions:

a.  List the diagnoses of all 
current low back disorders as 
precisely as possible.

b.  For each current low back 
disorder, state a medical opinion as 
to the time of initial onset of the 
disorder.  

c.  For each current low back 
disorder, state a medical opinion as 
to whether the disorder is the 
result of a disease or injury the 
veteran had in service from 
September 1953 to September 1956 or 
July 1961 to July 1965.

d.  If the veteran does has a low 
back disorder that had an onset 
before he began active service in 
September 1953 (based on medical 
analysis of the entire record), 
respond to each of the following 
questions: (1) Was there an increase 
in the severity of the veteran's low 
back disorder during the veteran's 
first period of service (September 
1953 to September 1956); and (2) If 
there was an increase in the 
severity of the a low back disorder, 
was the increase beyond the natural 
progress of the disorder?

e.  If the veteran does have a low 
back disorder that had an onset 
before he began active service in 
July 1961 (based on medical analysis 
of the entire record), respond to 
each of the following questions: (1) 
Was there an increase in the 
severity of the veteran's low back 
disorder during the veteran's second 
period of service (July 1961 to July 
1965); and (2) If there was an 
increase in the severity of the a 
low back disorder, was the increase 
beyond the natural progress of the 
disorder?

f.  Is any current low back disorder 
due to or the result of the 
veteran's service-connected left os 
calcis?

g.  If such disorders identified in 
question (b) are unrelated to 
service or to the veteran's service-
connected left os calcis, did the 
veteran's service-connected left os 
calcis aggravate such disorders 
beyond the natural progression of 
such disorders?  All opinions 
expressed should be supported by 
reference to pertinent evidence.

All indicated testing in this regard 
should be accomplished.  A complete 
rationale for any opinion expressed must 
be provided.  If the examiner can not 
answer any of the above questions, he 
should so state.  

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  If the benefit sought 
on appeal remains denied, the appellant 
and the appellant's representative, if 
any, should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

5.  The RO should adjudicate the 
appellant's claim of entitlement to 
service connection for a low back 
disability, to include as secondary to the 
veteran's service-connected left os 
calcis.  In the event that the claim is 
not resolved to the satisfaction of the 
appellant, he should be furnished a 
Supplemental Statement of the Case 
regarding entitlement to service 
connection for a low back disability which 
includes a summary of the additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reason for the decision.  The veteran must 
be given the opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	G. H. Shufelt
	Member, Board of Veterans' Appeals



 



